Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0169273 to Wu
Claims 1 and 5, Wu discloses a device comprising a first portion 1 including a geometry including an inflated height and a substantially horizontal surface; a nozzle 14 for inflating the first portion; and a second coupling mechanism (25,31,41,42); a second portion (2,3) comprising: a geometry including an inflated height and a substantially horizontal surface; a nozzle (27) for inflating the seat portion; and a second coupling mechanism 42 configured to mate with the first portion coupling mechanism to removably connect the first portion to the second portion; wherein the second portion (2,3) height is greater than the inflated first portion 1 height, but is silent to the height of the inflated mat portion and inflated seat portion being in the range of about 3 inches to about 9 inches or the inflated height of the seat portion is about 5.5 inches larger than the inflated height of the mat portion. Selecting from a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the range as stated above yielding predictable results that provide an equivalent and alternative seating surface.
Claim 2, Wu discloses the device wherein each of the first portion 1 and the second portion 2 have a substantially similar length.
Claim 3, Wu discloses the device wherein the second coupling mechanism and the first coupling mechanism are snaps 4. 
Claim 4, Wu discloses the device wherein the first portion and the second portion have a substantially similar width (fig. 2).
Claim 6, Wu discloses the device wherein the coupling mechanisms are provided along the length of each of the second portion and the first portion for coupling the second portion to the first portion in parallel (fig. 2).
Claim 7, Wu discloses the device comprising a combination of a first portion 1 and a second portion (2,3), wherein the portions are individually inflatable pieces and wherein the portions are removably connectable to one another to form the device with the second being adjacent to and taller than the first portion and wherein the first and second portions are both substantially horizontal surfaces for supporting a user thereon (fig. 5).





Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Pub. No. 2007/0169273 to Wu in view of U.S. Pub. No. 6,886,204 to Kasatshko et al.
Claim 8, Wu discloses all the limitations as stated above, but is silent to a pump.
Kasatshko discloses a pump 60. It would have been obvious for one having ordinary
skill in the art before the effective filing date of the invention to employ a pump as taught by Kasatshko yielding predictable results that provide a means to inflate the device of Lin. Regarding The mat portion having an inflated mat height in the range of about 2 to about 4 inches and the seat portion having an inflated seat height in the range of about 6 inches to about 10 inches, selecting from a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the range as stated above yielding predictable results that provide an equivalent and alternative seating surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673